Title: To Benjamin Franklin from August Friedrich Wilhelm Crome, 4 March 1783
From: Crome, August Friedrich Wilhelm
To: Franklin, Benjamin


MonsieurDessau. 4e. Mars 1783.
Pardonnés qu’un Homme etranger et inconnu de Vous, se mele dans la Foule de Ceux qui s’empressent depuis longtems à Vous temoigner, Monsieur, le profond respect et la parfaite veneration que Vous Vous etes aquise dans le Monde par la sage Vigilance, et par la Constance inebranlable avec la quelle Vous avés travaillé si efficacement à briser les chaines d’un Peuple opprimé. Je suis persuadé, Venerable Viellard, que le même esprit de Sagesse et d’humanité Vous animera toujours du desir de rendre heureux les vastes Etats que Vous avés fondé; ensorte que l’empressement de ceux qui tachent d’y contribuer ne peut que Vous plaire. J’aspire Monsieur à la gloire de trouver une place parmi ces derniers, et je viens Vous prier de m’honorer de Vos sages Conseils sur la maniere dont je dois m’y prendre dans le dessein que j’ai de payer mon Tribut aux braves Americains. Je me propose de composer un Ouvrage qui contienne une Enumeration aussi complette qu’il me sera possible de toutes les productions du Pays des Etats unis de l’Amerique, relative aux besoins du Cultivateur, du Fabriquant, et du Commerçant; et cela topographiquement. Mon but est de renfermer dans cet Ouvrage non seulement une specification detaillée des productions actuelles de ce Pays, mais aussi de celles qu’il pourra un jour fournir au Commerce et aux Manufactures, soit en qualité ou en quantité. Le tout accompagné d’un Exposé de l’etat de leur Manufactures et de leur Commerce. Cet ouvrage sur l’etat œconomique de l’Amerique sera accompagné d’une Carte exacte dressée sur deux grandes feuilles jointes, gravée de la même maniere que la Carte des productions de l’Europe, que j’ai publiée il y a quelque tems, avec une explication abregée, et que j’ai l’honneur de Vous presenter très humblement. Sans doute que l’Europe ne souhaite rien tant que d’aquerir une connaissance exacte d’un Pays ou l’on se presse de se rendre, et qui attire l’attention de tous les Commerçans. J’ose donc esperer, Monsieur, que cette entreprise aura l’approbation du Pere de ces Etats; et dans cette esperance, je viens Vous prier de Vouloir bien m’honorer de Vos Avis à l’egard de cet Ouvrage, et de me communiquer toutes les relations que Vous jugerés convenables à mon but, ou de m’en indiquer les Sources, soit Cartes, ou livres; je tacherai de me les procurer à quelque prix que ce soit, puisque dans une telle entreprise on n’a jamais trop de Materiaux.
Je me propose de livrer cet Ouvrage en Français et en Allemand, et si Vous me faites la grace, Monsieur, de me pardonner la liberté que j’ose prendre, et de m’honorer d’une reponse favorable à mon projet, j’espere d’etre en etat de publier cet Ouvrage vers la fin de l’Automne.
Il n’est pas necessaire que je m’etende ici à Vous representer les Avantages qui peuvent resulter de cette entreprise pour le Commerce reciproque de l’Europe et des Etats unis. Vous les sentirés bien mieux que je ne pourrais vous les dire. Il me suffit de Vous prevenir sur le but que j’ai en Vue, et qui se rapporte tout à fait au Commerce; ensorte que je ne negligerai pas de parler des differentes branches de Commerce deja ouvertes ou qui peuvent s’ouvrir encore, et des places les plus avantageuses à cet Objet.
Agrées, Venerable Vieillard, les Vœux ardens que je fais pour la Conservation de Votre precieuse Vie, et le temoignage de la parfaite Veneration avec la quelle j’ai l’honneur d’etre Monsieur Votre très humble et très obeissant Serviteur.
A. F. W. Crome.Professeur en Geo. et Statist.
 
Notation: Crome 4 Mars 1783.
